DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 9 should be amended to –the one piece of metal including the internal vanes and the external drive teeth of the stator 
Line 6 should be amended to –including internal vanes and external drive teeth -.Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  
line 4 should be amended to –a stator including internal vanes and external drive teeth intergrally provided in one piece of metal;-.
line 10 should be amended to –the one piece of metal including the internal vanes and the external drive teeth of the stator -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
The claim recites the limitation "the bore hole" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 are rejected due to their dependence on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0087713 to Kawai et al. (Kawai) as evidenced by US patent application publication number 2005/0145208 to Wierl et al. (Wierl).
Regarding claim 1:
Kawai discloses:
	A method for producing a cam phaser (figure 1) for a cam shaft (10) of an internal combustion engine, the cam phaser including a rotor (20), a stator (30) and at least one cover (40 or 50), the method comprising:
	arranging the at least one cover (40 or 50) at the stator (30) (see figure 1) wherein the at least one cover (40 or 50) is a flat circular piece (¶0017, “rear plate” and “front plate” indicating the cover pieces are flat and ¶0026 “The front plate 40 and the rear plate 50 having ring shapes”) and the stator (30) including internal vanes (33) and external drive teething (31) is integrally provided from one piece (see figure 1 where the stator, vanes and teeth are one integral part); and
welding the at least one cover (40 or 50) with the stator (30) by a closed weld (¶0026, “The front plate 40 and the rear plate 50 having ring shapes are welded together at both sides of the housing 30”) simultaneously sealing an axial face of the stator (30) and connecting the cover (40 or 50) to the one piece from which the internal vanes and the external drive teething of the stator (30) are formed (see figure 1 which shows cover 40/50 and the stator 30 assembled).
Kawai fails to disclose:

welding the at least one cover with the stator by a closed circumferential weld along an outer edge of the at least one cover.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover (40/50) of Kawai can be made from sheet metal for improved durability (resistance to wear) and as further evidenced by Wierl which shows a stator/cover 4/5 which are made from sheet metal (Wierl, ¶0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld of Kawai would be along the outer edge of the cover in order to seal pressure chamber between the stator and the rotor (30 and 20) of Kawai and as further evidence by Wierl which shows the weld (Wierl, 13, ¶0030) extending along the outer edge of the cover (Wierl, 3).
Regarding claim 16:
Kawai discloses:
	A cam phaser for a cam shaft of an internal combustion engine, the cam phaser comprising:
	a rotor (20);
	a stator (30); and
	at least one cover (40 or 50),
	wherein the at least one cover (40 or 50) and the stator (30) are produced according to the method according to claim 1 (see the 35 USC 103 rejection above by Kawai).

Regarding claim 21:
Kawai discloses:
	A cam phaser for a cam shaft of an internal combustion engine, the cam phaser comprising:
	a rotor (20);
	a stator (30) including internal vanes and external drive teething integrally provided in the one piece; and
	at least one flat circular cover (40 or 50),
	wherein the at least one flat circular cover (40 or 50) is welded (¶0026, “The front plate 40 and the rear plate 50 having ring shapes are welded together at both sides of the housing 30”) to the stator (30) so that the closed circumferential weld seals an axial face (see figure 1 which shows the covers 40/50 sealing the axial faces of the stator 30) of the stator (30) and bonds the at least one cover (40 or 50) to the one piece from which the internal vanes and the external drive teething of the stator (30) are formed (see figure 1 and how covers 40/50 seal the stator 30 which includes internal vanes 33 and external drive teeth 31).
Kawai fails to disclose:
a stator including internal vanes and external drive teething integrally provided in the one piece of metal;
wherein the at least one flat circular cover is welded to the stator by a closed circumferential weld along an outer edge of the at least one flat circular cover.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover (40/50) of Kawai can be made from sheet metal for resistance to wear) and as further evidenced by Wierl which shows a stator/cover 4/5 which are made from sheet metal (Wierl, ¶0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld of Kawai would be along the outer edge of the cover in order to seal pressure chamber between the stator and the rotor (30 and 20) of Kawai and as further evidence by Wierl which shows the weld (Wierl, 13, ¶0030) extending along the outer edge of the cover (Wierl, 3).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of US patent application publication number 2011/0186000 Endo.
Regarding claim 13:
Kawai fails to disclose:
The method according to claim 1, further comprising: 
performing the welding by laser welding, 
applying a laser beam to a first joining portion of the cover and melting the first joining portion of the cover into a melted material, and 
melting a second joining portion of the stator by the melted material from the first joining portion of the cover.  
 Endo teaches:
	A laser beam welding method for manufacturing an engine valve (see figure 3a and 3b, elements 16 and 19). The laser bear (figure 3a, element “L”) is oriented parallel to an angled seam (“F”; ¶0061) in order to weld the two components (16 and 19) of the figure 3a, element “δ”) and oriented onto one surface to melt one (figure 3a, element “A”) into another. The Endo reference is relevant prior art since it solves a similar technical problem of joining two components with laser beam welding. Further, the reference deals with components of an internal combustion engine. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to create an angled seam between the cover (40/50) and stator (30) of Kawai and weld the two together with a laser beam welding method (parallel to the seam method) as taught by Endo to join the cover and stator of Kawai together while minimizing the amount of structural softening in the parts (Endo, ¶0088). Further, using the laser beam welding taught by Endo would result in a beam that can be offset and parallel to the angled seam/contact plane which would result in either melting a first joining portion of the cover into a second joining portion of the stator or vice versa (as required by the claim). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of US patent application publication number 2006/0278187 to Lichtenwald et al. (Lichtenwald).
Regarding claim 15:
Kawai fails to disclose:
The method according to claim 1, wherein a circumferential groove is formed in the cover or the stator before the welding.  
Lichtenwald teaches:
3) and stator (4 including 12, 10 and 15). Further, the stator (15) is welded (15a) to the cover (3). Also, the cover includes a groove (see figure 4 below, element G) for receiving the stator (15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to include a groove in the cover to receive the stator as taught by Lichtenwald for the purpose of increasing the joint strength between cover and stator of Kawai. The groove would improve resistance the shear between the cover and stator and would aid in the assembly process between the cover and stator by holding the stator in place during assembly.

    PNG
    media_image1.png
    491
    894
    media_image1.png
    Greyscale

Figure 1- From Lichtenwald, figure 1, annotated by the examiner

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Lichtenwald as applied to claim 16 above, and further in view of US patent application publication number 2002/0104497 to Schreeck et al. (Schreeck).
Regarding claim 17:
Kawai fails to disclose:

Schreeck teaches:
	A cam phaser (figure 1) with various dimensions for a compact size to fit within an engine compartment including a wall thickness of 3mm (thickness of the sidewalls/covers, ¶0008).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai and Lichtenwald to make the cover (5 in Hoppe) with a thickness of 3mm (less than 6mm as required by the claim) as taught by Schreeck in order to make the phaser compact/space saving without loss of performance of the vane cell adjuster/phaser (Schreeck, ¶0008).

Note: the following rejection has been made because the current amendment to claim 10 fails to include the limitations of claim 9 (on which claim 10 depended) of the previously submitted claims (7/252020) and for this reason the Hoppe reference still reads on the claim.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2007/0095315 Hoppe et al. (Hoppe).
Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection above):

A method for producing a cam phaser (figures 2a-2b) for a cam shaft (3a) of an internal combustion engine, the cam phaser (figures 2a-2b) including a rotor (3), a stator (2 including 8 and 11) and at least one cover (5), the method comprising: 
arranging the at least one cover (5) at the stator (2) (see figure 2a where the cover 5 is arranged against the stator 2); and 
welding (16a; ¶0059) the at least one cover (5) with the stator (2 including 11), 
wherein the small radius (A in figure 1 below) is smaller (see figure 1 below or figure 2b in the reference) than the large radius (C in figure 1 below);
wherein a first edge, a second edge and a third edge are formed on a large radius and on a small radius during the welding,
wherein the second edge (see figure 1 below, weld formed along element C) is formed on the large radius and the third edge (see figure 1 below, weld formed along element A) is formed on the small radius (see figure 1 below).  
wherein the third edge (see figure 1 below, weld formed along element A) on the small radius is arranged and attached at a radially inward extending vane (9 in figure 2b of the reference or figure 1 below is the radially inward extending vane and third edge formed along A in figure 1 below is attached to this vane (see figure 1 below)) of the stator (2 including 8 and 11),
wherein the third edge (see figure 1 below, weld formed along element A) is formed on the small radius closer to a rotation axis of the rotor (center of the rotor 3) than the borehole (under the broadest reasonable interpretation, the examiner has interpreted this limitation to refer to any borehole on the engine or vehicle of which many of a vehicle would be further away from the rotation axis of the rotor that the third edge).
Hoppe fails to explicitly disclose:
wherein a first weld, a second weld and a third weld are formed on a large radius and on a small radius during the welding,
wherein the second weld is formed on the large radius and the third weld is formed on the small radius,  
wherein the third weld on the small radius is arranged and attached at a radially inward extending vane of the stator,
wherein the third weld is formed on the small radius closer to a rotation axis of the rotor than the borehole.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld 16a described in ¶0059 would extend completely around the portion 11 of the stator including the sections A, B and C as indicated in figure 1 below. ¶0059 indicates weld 16 is provided in the circumferential direction and further that this weld is the sealing method between the cover 5 and the stator 2/11 therefore requiring the weld to extend completely around stator 2 (including radii A, B and C) in order to seal it. Further, this would include a first weld (see figure 1 below, weld formed along element B between portion of stator 11 and cover 5), a second weld (see figure 1 below, weld formed along element C between portion of stator 11 and cover 5) and a third weld (see figure 1 below, weld formed along element A between portion of stator 11 and cover 5) are formed on a large radius (see figure 1 below, element C) or on a small radius (see figure 1 below, element A)(as indicated in the 35 USC 112(b) rejection of claim 1 above, this limitation has been interpreted to require the welds on both the small and large radius in alignment with the disclosure and the dependent claims) during the welding.

    PNG
    media_image2.png
    585
    613
    media_image2.png
    Greyscale

Figure 2 - From Hoppe, figure 2b, annotated by the examiner
Regarding claim 11:
Hoppe discloses:
The method according to claim 10, wherein the first weld (see figure 1 above, weld formed along element B) includes radial weld portions (see figure 2 below, element D; first weld formed along B includes a portion (see figure 2 below, element D) that extends in the radial direction that is attached to third weld formed along A since first weld formed along B forms the transition from third weld formed along A to second weld formed along B) which extend in an essentially radial direction relative to a rotation axis of the rotor (3).  

    PNG
    media_image3.png
    392
    466
    media_image3.png
    Greyscale

Figure 3- From Hoppe, figure 2b, annotated by the examiner
Regarding claim 12:
Hoppe discloses:
The method according to claim 11, wherein the radial weld portions (radial portion D in figure 2 above of first weld formed along B in figure 1 above is part of first weld formed along B which forms the connection between third weld formed along A and second weld formed along C) connect the third weld (see figure 1 above, weld formed along element A) on the small radius with the second weld (see figure 1 above, weld formed along element C) on the large radius.  

	
Response to Arguments
Applicant’s arguments, see remarks, filed 8/10/21, with respect to the rejection(s) of claim(s) 1, 13, 15, 16 and 17 under 35 USC 103 have been fully considered and are persuasive.  Kawai.

Regarding the drawing objections:
The applicant has amended the claims to overcome these objections and for this reason they have been withdrawn.

Regarding the claim objections:
The applicant’s amendment to the claims have overcome the previous objections. However, a new set objections have been made based on the amendments to the claims.

Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have overcome the previous rejections and for this reason they have been withdrawn. However, a new set of rejections have been made based on the amendments to the claims.

Regarding the 35 USC 103 rejection of claim 10 by Hoppe:
	The applicant has amended the claims in an effort to overcome the current rejection by Hoppe since claim 10 was previously indicated as allowable. However, the applicant has not included the limitations of claim 9 and for this reason the rejection with Hoppe still applies to the currently amended claim 10 (as indicated above). Further, the omission of claim 9 has resulted in a lack of antecedent basis rejection as indicated in the 35 USC 112(b) rejection of claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746